Name: Council Regulation (EEC) No 885/82 of 31 March 1982 on the conclusion of the Agreement between the European Economic Community and the Polish People' s Republic on trade in textile products and of the Agreement in the form of an exchange of letters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 4 . 82 Official Journal of the European Communities No L 107/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 885/82 of 31 March 1982 on the conclusion of the Agreement between the European Economic Community and the Polish People's Republic on trade in textile products and of the Agreement in the form of an exchange of letters THE COUNCIL OF THE EUROPEAN COMMUNITIES, in textile products and the Agreement in the form of an exchange of letters are hereby approved on behalf of the Community. The texts of the Agreements are annexed to this Regulation. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Agreement on trade in textile products and the Agreement in the form of an exchange of letters negotiated between the European Economic Community and the Polish Peopled Republic should be approved, Article 2 The President of the Council shall give the notification provided for in Article 19 of the Agreement between the European Economic Community and the Polish People's Republic on trade in textile products ( 1). HAS ADOPTED THIS REGULATION: Article 3 Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The Agreement between the European Economic Community and the Polish People's Republic on trade This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1982. For the Council The President P. de KEERSMAEKER ( x) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.